DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an application filed on 05/26/2020, wherein claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, 12-14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tumbi et al. (US 2017/0195988), hereinafter Tumbi.  
Regarding claim , Tumbi disclose a method comprising: 
Tumbi, [0018]: importing a list of contacts (user profile data/user connections) from a social media account (user account) of a user of a client device); 
designating a notification type to a portion of the list of user connections, the notification type corresponding to an alert attribute (Tumbi, [0034]: user sets a specific form of alert (notification type) for a contact type (portion of the list of user connections); an alert can be a ringtone, vibration or visual alert (alert attribute)); 
receiving a notification from a user connection from among the portion of the list of user connections at the client device (Tumbi, [0034]: receiving an in-bound communication (notification) from a contact belonging to the work contact type (portion of the list of user connections)); and 
presenting an alert based on the alert attribute that corresponds with the notification type associated with the portion of the list of user connections at the client device (Tumbi, [0034]: outputting a ring-tone (alert/alert attribute) based on the specific form of alert (notification type) set by the user for the work contact type (portion of the list of user connections)).
Regarding claim 9, the limitations have been addressed in the rejection of claim 1, and furthermore, Tumbi discloses a system comprising: 
a memory (Tumbi, Fig. 7, [0054]); and 
at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising (Tumbi, Fig. 7, [0054]-[0056]
Regarding claim 17, the limitations have been addressed in the rejection of claim 1, and furthermore, Tumbi discloses a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising (Tumbi, Fig. 7, [0057]-[0058]).
Regarding claim 4, Tumbi discloses wherein the alert attribute includes an auditory alert (Tumbi, [0034]: ring-tone).
Regarding claim 5, Tumbi discloses wherein the alert attribute includes a haptic alert (Tumbi, [0034]: vibration output).
Regarding claim 6, Tumbi discloses wherein the alert attribute includes a graphical icon, and the presenting the alert includes displaying the graphical icon at the client device (Tumbi, [0034]: visual alert; Fig. 7, [0050]-[0051]: GUI elements (graphical icons) display separate summaries of in-bound communications for different contact types).
Regarding claims 12-14, the limitations have been addressed in the rejections of claims 4-6, respectively.
Regarding claim 20, the limitations have been addressed in the rejection of claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tumbi in view of Lee (US 2005/0108348).
Regarding claim 2, Tumbi discloses further comprising: 
receiving a second user input that designates the notification type to the classification (Tumbi, [0034]: user sets a specific form of alert (notification type) for each contact type (classification)); and 
designating the notification type to the portion of the list of user connections associated with the classification in response to the receiving the second user input (Tumbi, [0034]: a ring-tone is output (i.e. designated) based on the specific form of alert (notification type) set by the user for the work contact type (portion of the list of user connections)).
Tumbi does not explicitly disclose receiving a first user input that assigns a classification to the portion of the list of user connections at the client device.
However, Lee discloses receiving a first user input that assigns a classification to the portion of the list of user connections at the client device (Lee, [0037]: user selects a group of contacts (portion of the list of user connections) from an address book to be placed in the user’s personal list of speed dial contacts (classification))
It would have been obvious to one of ordinary skill in the art, having the teachings of Tumbi and Lee before him or her before the effective filing date of the claimed invention, to modify a method in which a user sets different alerts/notification types for different contact types as taught by Tumbi, to include enabling the user to 
Regarding claims 10 and 18, the limitations have been addressed in the rejection of claim 2.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tumbi in view of “How to Assign Different Ringtones for Each Contact or Group in Galaxy S3?”, WEBcazine, August 19, 2012, https://www.webcazine.com/2110/how-to-assign-different-ringtones-for-each-contact-or-group-in-galaxy-s3/, accessed February 4, 2022, hereinafter Webcazine.
Regarding claim 3, Tumbi does not explicitly disclose wherein the designating the notification type the portion of the list of user connections includes: receiving a first user input that selects the portion of the list of user connections; causing display of a plurality of notification options in response to the first user input that selects the portion of the list of user connections, the plurality of notification options including the notification type; receiving a second user input that selects the notification type from among the plurality of notification options; and designating the notification type to the portion of the list of user connections in response to the second user input that selects the notification type from among the plurality of notification options.
However, Webcazine discloses wherein the designating the notification type the portion of the list of user connections includes: 
Webcazine, Section: Assigning Ringtones for Each Contact Group, steps 1-3: selecting the group name (portion of the list of user connections)); 
causing display of a plurality of notification options in response to the first user input that selects the portion of the list of user connections, the plurality of notification options including the notification type (Webcazine, Section: Assigning Ringtones for Each Contact Group, steps 3-7: Displaying the option for a group ringtone or vibration pattern. Under group ringtone, displaying the options for Default, Ringtones or Go to My Files. Under Ringtones options, displaying (not shown) different ringtones (notification type)); 
receiving a second user input that selects the notification type from among the plurality of notification options (Webcazine, Section: Assigning Ringtones for Each Contact Group, steps 7: selecting a ringtone (notification type)); and 
designating the notification type to the portion of the list of user connections in response to the second user input that selects the notification type from among the plurality of notification options (Webcazine, first sentence: assigning a ringtone facilitates distinguishing between callers, therefore the selected ringtone (notification type) gets designated to the selected contact group (portion of the list of user connections)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tumbi and Webcazine before him or her before the effective filing date of the claimed invention, to modify a method in which a user sets different alerts/notification types for different contact types as taught by Tumbi, to include 
Regarding claims 11 and 19, the limitations have been addressed in the rejection of claim 3.

Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tumbi in view of Zavesky et al. (US 2020/0107176), hereinafter Zavesky.
Regarding claim 7, Tumbi discloses wherein the designating the notification type to the portion of the list of user connections includes: 
designating the notification type to the portion of the list of user connections assigned to the classification (Tumbi, [0034]: a ring-tone is output (i.e. designated) based on the specific form of alert (notification type) set by the user for the work contact type (portion of the list of user connections/classification)).
Tumbi does not explicitly disclose identifying the portion of the list of user connections based on a criteria; assigning a classification to the portion of the list of user connections.
However, Zavesky discloses 
identifying the portion of the list of user connections based on a criteria (Zavesky, [0028]: determining scores for a list of contacts of a user based on social contact frequency (criteria) for the creation of a contact group (portion of the list of user connections)); 
assigning a classification to the portion of the list of user connections (Zavesky, [0029]: the newly created group (portion of the list of user connections) is assigned to be the primary list (classification)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tumbi and Zavesky before him or her before the effective filing date of the claimed invention, to modify a method in which a user sets different alerts/notification types for different contact types as taught by Tumbi, to include enabling dynamic creation of a contact group based on social contact frequency as taught by Zavesky.  The motivation for doing so would have been to facilitate maintaining a contact group for emergency purposes with reduced list stagnancy and reduced burden of continuous user-initiated updates (Zavesky, [0016]).
Regarding claim 8, Tumbi does not explicitly disclose wherein the criteria includes a threshold value, and the identifying the portion of the list of user connections includes: determining a rate of bidirectional communications between the user account and each user connection among the portion of the list of user connections exceeds the threshold value defined by the criteria; and assigning the classification to the portion of the list of user connections in response to the determining that the rate of bidirectional communications exceeds the threshold value.
However, Zavesky discloses wherein the criteria includes a threshold value (Zavesky, [0019]: determination of the contact group is based on whether a threshold level of communications occur between the user account and another account), and the identifying the portion of the list of user connections includes: 
determining a rate of bidirectional communications between the user account and each user connection among the portion of the list of user connections exceeds the threshold value defined by the criteria (Zavesky, [0019]: determination of the contact group is based on whether a threshold level of communications occur between the user account and another account); and 
assigning the classification to the portion of the list of user connections in response to the determining that the rate of bidirectional communications exceeds the threshold value (Zavesky, [0019]: determination of the contact group is based on whether a threshold level of communications occur between the user account and another account; [0029]: the newly created group (portion of the list of user connections) is assigned to be the primary list (classification)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tumbi and Zavesky before him or her before the effective filing date of the claimed invention, to modify a method in which a user sets different alerts/notification types for different contact types as taught by Tumbi, to include enabling dynamic creation of a contact group based on communications frequency as taught by Zavesky.  The motivation for doing so would have been to facilitate maintaining a contact group for emergency purposes with reduced list stagnancy and reduced burden of continuous user-initiated updates (Zavesky, [0016]).
Regarding claims 15 and 16, the limitations have been addressed in the rejections of claims 7 and 8, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.